Holmes, J.,
dissenting in part.
I am unable to subscribe to the majority view that engineering and inspection costs were properly chargeable to the appellants. The right of the City to assess to the appellants a proportionate share of engineering and inspection costs must be found in Section 3678 of the Mississippi Code of 1942, the pertinent parts of which are as follows:
< < The' governing authority of such municipality shall have power to pay out of its general fund, or out of any special fund that may be provided for that purpose, such portion of the cost of the proposed improvement as it may deem proper. Interest accrued while an improvement is under construction, and for six months thereafter, shall be deemed part of the cost of the improvement. Actual engineering and inspection costs, properly chargeable to any improvement, shall be deemed a part of the cost of the improvement.”
Since the right of the City to include engineering and inspection costs as a part of the total cost of the improvement is governed wholly by the foregoing statute, we are concerned only with the proper construction to be given the statute, and not with authorities generally which may deal with other and different statutes.
As 1 view this statute, it contemplates as a part of the total cost of the improvement only such engineering costs as have been actually incurred in the improvement project and not a sum estimated as the reasonable value of necessary engineering and inspection costs for the project. The language employed in the statute is “ actual engineering and inspection costs.”
*173Ballentine’s Law Dictionary, second edition, gives the following definition of the word actual: “That which is actual is something real, or actually existing, as opposed to something merely possible, or to something which is presumptive or constructive.”
"Webster’s International Dictionary, second edition, gives the following definition of the word actual: “In fact, real; that which exists in fact; a reality.” The same dictionary defines the word actual as used in the field of finance as follows: “Something actually received; real, as distinct from estimated receipts.” Webster’s International Dictionary, second edition, gives the following definition of the word cost: “That which has involved expense.”
Black’s Law Dictionary, second edition, defines the phrase actual cost as follows: “The actual price paid for goods by a party in the case of a real bona fide purchase, and not the market value of the goods.”
There were no actual engineering and inspection costs incurred or paid in connection with' the improvement here in question. This clearly appears from the following stipulation of the parties: ‘ ‘ That the engineering services, for which a part of the assessment appealed from is to pay, were performed by regular city engineers who worked for regular salaries, which salaries were paid out of the general fund of the city and into which general fund has been covered the amount of said assessment set up for engineering and inspection costs.”
I think if the legislature had intended to provide that a reasonable value of necessary engineering services may be included in the total cost of the improvement, even where the services are performed by the regularly employed city engineer at no additional expense, it would have said so. The language of the statute is plain and unambiguous. It provides that only the actual engineering and inspection costs may be included'in the total cost of the improvement. Here there were no actual costs for *174engineering services. The services were performed by the regularly employed city engineer who was paid his regular salary and no actual costs for engineering services were incurred or expended.
In the case of First National Bank of Memphis v. State Tax Commission, 210 Miss. 590, 49 So. 2d 410, we held that where the language of a statute is plain and unambiguous, the legislature must be deemed to have intended what it has clearly expressed. In the case of City of Hazlehurst v. Mayes, 96 Miss. 656, 51 So. 890, 891, the Court, referring to a statute, said: “It is plain and unambiguous as it is. It is not within the province of this Court to add to the law as the legislature has written it.”
Again in the case of Wilson v. Yazoo & Miss. Valley Railroad Company, 192 Miss. 424, 6 So. 2d 313, 314, the Court said: “No principle is more firmly established or rests on more secure foundations than the rule which declares that when the law is plain and unambiguous, whether it be expressed in general or limited terms, that the legislature shall be deemed to have intended what they have plainly expressed, and, consequently no room is left for construction in the application of such a law.
In the case of Hamner v. Yazoo Delta Lumber Co., 100 Miss. 349, 56 So. 466, 490, the Court aptly said: “The courts have no right to add anything to or take anything from a statute, where the language is plain and unambiguous. To do so would be intrenching upon the power of the Legislature. Neither have the courts authority to write into the statute something which the Legislature did not itself write therein, nor can they ingraft upon it any exception not done by the lawmaking department of the government. Whenever the judiciary shall undertake to violate these rules — indeed, we may say maxims —then it is guilty of usurpation in its most obnoxious form; and the courts dare not do this lest they destroy their own usefulness and power.”
Oct. 25, 1954
75 So. 2d 265
It seems clear to me that under the plain language of the statute, the City was only authorized to include in the total cost of the improvements such engineering and inspection costs as were actual, that is to say, actually incurred or expended on the project. It is conceded here under the stipulation of counsel that no such costs were incurred or expended.
It is my view, therefore, expressed with deference, that the inclusion of engineering and inspection costs in the assessment made against the appellants was unauthorized, and should be eliminated from the assessment, and to the extent of the view of the majority to the contrary I respectfully dissent therefrom.
I am authorized to say that Chief Justice McGehee joins in this dissent.
ON MOTION TO CORRECT JUDGMENT
Ethridge, J.
On May 10,1954, this Court affirmed the City of Jackson’s assessment of appellants’ property, and therefore affirmed the decision of the circuit court which had sustained the city council’s assessment. Sellers v. City of Jackson, 72 So. 2d 247. The circuit court’s judgment provided that the assessment for special improvements in the sum of $7,073.76 was confirmed. It further adjudged that the City recover from appellants and the surety on their appeal bond the sum of $707.38, “representing the statutory damages ’ ’ as provided by Code Section 1196. That statute states that, in appeals to the circuit court from the assessment of taxes, where the assessment is affirmed, “judgment shall he rendered on the appeal bond for damages at the rate of ten percent on the amount in controversy and all costs. ’ ’
This Court, in sustaining the judgment of the circuit court, expressly adjudicated that appellee should recover from appellants and their surety the sum of $35.37, being the statutory five percent damages created by Code of *1761942, Sec. 1971, which provides that on appeals to the Supreme Court: “In case the judgment or decree of the court below be affirmed, or the appellant fail to prosecute his appeal to effect the Supreme Court shall render judgment against the appellant, at the rate of five per centum and costs, as follows: If the judgment or decree affirmed be for a sum of money, the damages shall be upon such sum. . . .” (Emphasis supplied.) The statute is mandatory and makes no exception in case the judgment appealed from is for a penalty; it is universal and all-inclusive, and we cannot engraft exceptions to the express mandate of the legislature. Neither the ten percent damages awarded in the lower court nor the five percent provided by the statute for an unsuccessful appeal to the Supreme Court can be considered a penalty. Both statutes specifically refer to these awards as damages, and the word “penalty” is not to be found in either statute. The awards therein are for damages for an unsuccessful appeal.
Claughton v. Ford, 202 Miss. 361, 369, 32 So. 2d 751 (1947), is controlling here. It was there said: “The appellant raises two objections to this motion (1) . . . and (2) to allow this statutory damage would be to allow double damages. . . . The appellant’s double damage claim is based on the theory that the double rent allowed a landlord against a tenant holding over is the sole measure of the landlord’s damage therefor and excludes the award of this statutory damage. In this the appellant is in error. ” See also Firestone Tire & Rubber Co. v. Fried, 202 Miss. 370, 382, 31 So. 2d 116, suggestion of error overruled in 32 So. 2d 454 (1947); Conn v. Bra-shears, 38 So. 2d 907 (Miss. 1949).
The motion to correct judgment also requests that the judgment shall provide that there shall be no interest on the circuit court judgment. Code Sec. 39 provides: “All judgments and decrees founded on any contract, shall bear interest, after the rate of the debt on which the *177judgment or decree was rendered. All other judgments and decrees shall bear interest at the rate of six per centum per annum.” (Emphasis added.) The judgments of the circuit court and this Court are silent as to interest, but appellee asserts it is entitled to it under the statute.
It will be noted that Sec. 39 expressly provides that “all other judgments . . . shall bear interest at the rate of six per centum per annum. ’ ’ The statute is clear and categorical, and the judgment in the circuit court in the present case comes within its terms. So we think that the trial court’s judgment must bear interest under Sec. 39 from its date until paid. Fidelity & Deposit Co. of Maryland v. Wilkinson County, 109 Miss. 879, 69 So. 865 (1915), is consistent with this result, because in that case the bank statute involved expressly provided that, where a county depository after demand delays payment over of county funds, damages shall run on those funds until paid at the rate of one percent per month for such delay. The statute therefore fixed a charge in the nature of interest for such withholding at twelve percent a year until paid, and it was held that interest under Sec. 39 would not apply, since presumably this statutory interest provided for such particular cases was in lieu of any other interest. Compare Gulf & S. I. R. Co. v. Laurel Oil & Fertilizer Co., 172 Miss. 630, 658, 158 So. 778 (1935). We think that Code Sec. 39 expressly makes interest applicable to a judgment of this type, and there is no evidence of any legislative intent to the contrary in the terms of the statutes. Hence the circuit court’s judgment bears interest at the statutory rate.
The motion of appellants to correct judgment is therefore overruled.
Motion to correct judgment overruled.
Hall, Lee, Kyle, Arrington and Gillespie, JJ., concur.